Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant was employed by the State of Illinois in the Department of Public Works and Buildings, Division of Highways. It appears that while on a bumper choking truck, another truck crashed into the claimant and received an injury to his left hip and that hip was draining for a long time; that the State did not pay his doctor bills; that he had to undergo an operation in December, 1928. It appears that the doctor bills and other services for the benefit of claimant and loss of time amounted to $1,196.50. The Attorney General comes and recommends that claimant be allowed said amount. Therefore it is recommended by the court that claimant be allowed the sum of Eleven Hundred Ninety-six and 50/100 ($1,196.50) Dollars.